PER CURIAM.
This case was previously reviewed by this court in 327 So.2d 101. Upon remand, the parties presented evidence going to the question of appellant’s damages and the trial court found that the February 15, 1972, value of the 16.8 acres of land on February 15, 1972, the pertinent date in question, together with interest, was $68,-053.44.
We have considered the four points which appellant raised on this appeal and find that reversible error has not been demonstrated.
Accordingly, the order appealed from is affirmed.
DOWNEY, C. J, BERANEK, J.,'and KAPNER, LEWIS, Associate Judge, concur.